—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Ossining Union Free School District dated April 26,1996, which denied the petitioner retroactive membership in the New York State Teachers’ Retirement System, the Board of Education of the Ossining Union Free School District appeals from a judgment of the Supreme Court, Westchester County (Leavitt, J.), entered December 23, 1996, which granted thé petition and vacated the determination.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed on the merits.
We disagree with the Supreme Court’s conclusion that the denial of the petitioner’s application for retroactive membership in the New York State Teachers’ Retirement System was arbitrary, capricious, and without a rational basis (see, Retirement and Social Security Law § 803; Matter of Clark v Board of Educ. 90 NY2d 662; Matter of O'Mara v Sachem, Cent. School Dist., 242 AD2d 634; Matter of Chupka v Board of Educ. 240 AD2d 795; cf., Matter of Candrea v Board of Educ., 236 AD2d 536). The petitioner’s allegations with respect to her alleged eligibility for retroactive membership were vague, incomplete, and inconsistent. Accordingly, the Board of Education of the Ossining Union Free School District permissibly resolved issues of credibility against her (cf., Matter of Clark v Board of Educ., supra), and denied her application (see, Matter of Chupka v Board of Educ., supra; see also, Matter of Collins v Codd, 38 NY2d 269, 270-271; Matter of West v County of Dutchess, 227 AD2d 565).
In light of our determination, we do not reach the appellant’s remaining contentions. Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur.